Citation Nr: 0615193	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  96-18 259A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama



THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for the service-connected bipolar disorder.  

2.  Entitlement to an initial compensable rating for the 
service-connected right forearm scar.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from June 1980 to January 1984.  

The case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 decision of the RO 
that, in pertinent part, granted service connection and 
assigned a noncompensable rating for the residuals of a 
laceration of the right forearm, effective on May, 24, 1995.  

In November 1997, the Board remanded that matter to the RO 
for additional development of the record.  

In June 2002, the RO granted service connection for the 
residuals of a right hand and forearm injury (claimed as 
muscle damage of the right forearm) and assigned a 10 percent 
rating, effective on May 24, 1995.  

That 10 percent rating is separate from the noncompensable 
rating that had previously been established for the service-
connected scar of the right forearm.  

As to the grant of service connection the residuals of a 
right hand and forearm injury, that decision was a full grant 
of benefits.  Accordingly, that matter is no longer before 
the Board.  

In a rating decision of July 2002, the RO granted service 
connection and assigned a 50 percent rating for a bipolar 
disorder, effective on April 6, 2001.  

A review of the record raises the issue of a total rating 
based on individual unemployability due to service-connected 
disability.  That matter has not been certified on appeal or 
developed for the purposes of appellate review.  It is 
referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  Since April 6, 2001, the service-connected bipolar 
disorder is shown to be manifested by an anxious mood, sleep 
difficulty, poor impulse control, and rapid speech and to be 
productive of a disability picture that more nearly 
approximates that of social and industrial impairment with 
deficiencies in most areas, such as work, school and family 
relations and inability to establish and maintain effective 
relationships.  

2.  Since May 24, 1995, the service-connected right forearm 
scar is shown to measure 3 cm by 1 cm and to be well healed; 
it has not been shown to be tender or painful or otherwise 
productive of a related functional loss.  



CONCLUSIONS OF LAW

1.  Beginning on April 6, 2001, the criteria for the 
assignment of a 70 percent rating for the service-connected 
bipolar disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130 
including Diagnostic Code (DC) 9432 (2005).  

2.  Beginning on May 24, 1995, the criteria for the 
assignment of a compensable rating for the service-connected 
right forearm scar have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.118 including DC 7805 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of her claims 
of entitlement to increased initial ratings for her service-
connected bipolar disorder and her service-connected right 
arm scar.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in April and November 2003, the RO informed 
the veteran that in order to establish an increased 
evaluation, the evidence had to show that her service-
connected disabilities had gotten worse.  

The RO notified the veteran and her representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of her treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to her claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which were not in the possession of the 
Federal government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
They also notified her of what to do if she had questions or 
needed assistance and provided a telephone number, computer 
site, and address where she could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  

In this case, however, the notice was sent to the veteran 
after the rating decisions in December 1995 and July 2002.  
Nevertheless, any defect with respect to the timing of that 
notice must be viewed as being harmless.  Indeed, the 
foregoing notices complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, the Statements of the Case (SOC's) issued in 
February 1995 and January 2003; the Supplemental Statements 
of the Case (SSOC's), issued in November 1996, June 2002, 
March 2003, January 2004, July 2004, November 2004, and May 
2005; and the Board's remand notified the veteran and her 
representative of the evidence needed to establish the 
benefits sought.  Indeed, the SOC issued in January 2003 and 
the SSOC issued in March 2003, set forth the relevant text of 
38 C.F.R. § 3.159.  

The SOC's and SSOC's also notified the veteran and her 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon 
receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant 
with notice of what information and evidence not 
previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with 
notice of what type of information and evidence was 
needed to substantiate her initial claims for service 
connection for her right forearm scar in May 1995 and 
for service connection for bipolar disorder in April 
2001.  Although she was not provided with notice of the 
type of evidence necessary to establish a disability 
rating or effective date for either of those 
disabilities, such action did not result in prejudice to 
the veteran.  

As noted above, the veteran was subsequently notified of 
the requirements to establish an increased rating and 
submitted substantial argument, information, and 
evidence in support of her appeal.  Moreover, when 
service connection was granted for those disorders in 
December 1995 and July 2002, she was notified of the 
effective date that her initial ratings became 
effective.  Indeed, the veteran has not raised any 
questions with respect to the assignment of effective 
dates.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support her claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  

In this regard, she has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support any of her claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist her with the claims for increase.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) 
(discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that issue.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  Accordingly, the Board 
will proceed to the merits of the appeal.  


II.  The Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  


A.  Bipolar Disorder

The service-connected bipolar disorder is rated in accordance 
with 38 C.F.R. § 4.130, DC 9432.  

A 50 percent rating is warranted for that disorder, when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for bipolar disorder when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
DC 9432.  

A 100 percent disability rating is warranted when there are 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, DC 9432.  

The July 2002 RO decision on appeal, which granted service 
connection for bipolar disorder and assigned a 50 percent 
rating was the initial rating award.  When an initial rating 
award is at issue, a practice known as "staged" ratings may 
apply.  That is, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, the evidence of record is extensive and shows 
that the veteran has been followed by VA for her service-
connected bipolar disorder.  She has also undergone two 
recent VA psychiatric examinations (June 2002 and April 2004) 
to determine the extent of her level of impairment caused by 
that disorder.  

Since service connection became effective in April 2001, the 
bipolar disorder has been manifested primarily by an anxious 
mood, sleep difficulty, poor impulse control and rapid 
speech.  There has also been evidence of depression, impaired 
concentration and short term memory, suspicion, and a 
constricted affect.  

The veteran's GAF scores have generally been above 50, and 
are indicative of psychiatric disability which is productive 
of moderate difficulty in social, occupational, or school 
functioning.  See Carpenter v. Brown, 240, 242 (1995).  

However, she does have a significant number of GAF scores at 
50 or below, including that assigned following her April 2004 
VA examination.  Such scores are consistent with serious 
impairment caused by her service-connected bipolar disorder.  
See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  (GAF 
stands for global assessment of functioning and reflects the 
psychological, social, and occupational functioning of those 
with psychiatric disability on a hypothetical continuum of 
mental health-illness.  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV)).  

Indeed, the veteran's psychiatric manifestations are shown to 
approach a level of impairment with difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting) and an inability to establish and maintain effective 
relationships.  Moreover, she has a history of suicidal 
ideation, as well as a suicidal gesture as late as March 
2001.  

Such manifestations more nearly approximate the criteria for 
a 70 percent rating for the service-connected bipolar 
disorder.  

Accordingly, an initial rating of 70 percent is for 
application for the service-connected bipolar disorder.  

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation.  However, 
the veteran generally demonstrates no deficits due 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic affecting her ability to function 
independently, appropriately and effectively; spatial 
disorientation; and/or neglect of personal appearance and 
hygiene.  

Moreover, she does not demonstrate symptoms such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
a persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

As such, she is unable to meet the schedular criteria for the 
next higher rating.  Accordingly, an increased rating of 70 
percent, but not higher is assigned for the service-connected 
bipolar disorder.  


B.  Right Arm Scar

At the outset of the veteran's claim, scars (other than burn 
scars or disfiguring scars of the head, face, or neck) were 
rated in accordance with 38 C.F.R. § 4.118, DC 7803 - 7805.  

A 10 percent rating was warranted when superficial scars were 
poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118, DC 7803.  A 10 percent rating was also warranted for 
superficial scars which were painful and tender on objective 
demonstration.  Other scars could be rated based on the 
limitation of motion of the affected part.  38 C.F.R. 
§ 4.118, DC 7805.  

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to rating skin disorders, 
including scars.  67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
That change became effective on August 30, 2002.  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003. 

The Board will therefore evaluate the veteran's service-
connected right forearm scar under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.A. § 5110(g) (West 
2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 
117 (1997).  

The Board provided the veteran with the new regulatory 
criteria in the SSOC issued in July 2004; and the veteran's 
representative has submitted additional argument on her 
behalf since that time.  Therefore, there is no prejudice to 
the veteran in the Board adjudicating the claim.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Under the revised regulations, a 10 percent rating is 
warranted for scars (other than those involving the head, 
face, or neck) that are deep or that cause limited motion and 
cover an area or areas exceeding 6 square inches (39 sq. 
cm.).  A deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7801, Note (2).  

A 10 percent rating is also warranted for scars (other than 
those on the head, face, or neck) that are superficial and 
that do not cause limited motion, provided that they cover an 
area or areas of 144 square inches (929 sq. cm.) or greater.  
A superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (2).  

A 10 percent rating is warranted for scars which are 
superficial and unstable or painful on examination.  
38 C.F.R. § 4.118, DC 7803, 7804.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  38 C.F.R. § 4.118, DC 7803, Note (1).  

Other scars are rated base on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, DC 7805.  

Where, as here, the rating schedule does not provide a no 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

The December 1995 decision on appeal, which granted 
entitlement to service connection for a scar on the veteran's 
right forearm and assigned a noncompensable rating, was also 
an initial rating award.  Therefore, as above, the practice 
of "staged" ratings may apply.  Fenderson. 

In this case, the evidence shows that, since service 
connection became effective in May 1995, the veteran has 
demonstrated a scar on her right forearm, measuring 3 cm by 1 
cm.  

There is no evidence that it is attached to the underlying 
tissue, unstable; poorly nourished with repeated ulceration, 
or painful or tender on objective demonstration or that is 
affects limitation of motion of any affected part.  

Indeed, the veteran retains good grip strength, and VA 
outpatient treatment records show no atrophy or deficits in 
the veteran's sensation or deep tendon reflexes.  

Absent such findings, there is no basis for the assignment of 
a compensable rating for the service-connected right forearm 
residual laceration scar under either version of the 
applicable rating criteria.  



ORDER

An initial rating of 70 percent for the service-connected 
bipolar disorder is granted, subject to the regulations 
governing the award of VA monetary benefits.  

An initial compensable rating for the service-connected right 
forearm scar is denied.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


